Appeal from an order of a Special Term of the Supreme Court, Albany County. The prior taking of petitioner’s books and records, considered heretofore in our decisions of March 13 and May 15, 1962, does not alone invalidate a later lawful subpoena calling for production of the same records, whether or not either the original taking or the subsequent retention after demand for their return was illegal. Residual issues that may appear in the actual examination presenting broader questions relating to the petitioner’s rights are not reached in this proceeding addressed to the subprona. The subpoena is technically valid on its face and this record does not demonstrate a sufficient showing of oppression or undue hardship to the petitioner to require judicial interference. Order reversed, on the law and the facts, and petition dismissed, without costs. Bergan, P. J., Cooil, Gibson, Herlihy and Reynolds, JJ., concur.